Citation Nr: 0433092	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  04-03 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for ischemic heart disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from May 1942 to November 
1945.  The veteran was a Prisoner of War (POW) of the German 
government from July 1944 to May 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from 2003 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The veteran's case was certified on appeal to the Board in 
March 2004.  The veteran testified at a Board hearing in 
March 2004.  He presented additional documentary evidence at 
the hearing.  The veteran waived consideration of the 
evidence by the agency of original jurisdiction (AOJ).  See 
38 C.F.R. § 20.1304 (2003); 69 Fed. Reg. 53,807-53,808 (Sept. 
3, 2004).  Accordingly, the Board will consider the 
additional evidence in the adjudication of the veteran's 
claim.

The veteran, through his representative, submitted additional 
evidence directly to the Board in May 2004.  The evidence 
consisted of the results of copies of an Aid and Attendance 
VA examination report, Veteran's Application for Increased 
Compensation Based on Unemployability, VA Form 21-8940, and 
an Income-Net Worth and Employment Statement with an attached 
Request for Information Concerning Medical, Legal, or other 
Expenses.  The representative also waived consideration of 
this evidence by the AOJ.  Issues or claims raised by these 
documents are referred to the RO for such further development 
as may be necessary.  


FINDINGS OF FACT

1.  The veteran was a POW from July 1944 to May 1945.

2.  The veteran's heart disease, variously diagnosed as 
arteriosclerotic heart disease, ischemic heart disease, and 
coronary artery disease, is attributable to his military 
service.


CONCLUSION OF LAW

The veteran has ischemic heart disease that is the result of 
disease or injury incurred during active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304, 
3.307, 3.309 (2004); 69 Fed. Reg. 60,083-60,090 (Oct. 7, 
2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty from May 1942 to November 
1945.  He served as a navigator on a B-17 during 1944 until 
his plane was shot down and he was captured.  He became a POW 
of the German government in July 1994.  The veteran remained 
as a POW until his release in May 1945.

The veteran's service medical records (SMRs) are negative for 
any evidence of heart disease during service.

The veteran first noted that he suffered from any type of 
heart disease in December 1981.  He said that he was admitted 
to St. John's Hospital for treatment of high blood pressure 
in August 1978.  The veteran said that he underwent a cardiac 
catheterization and they found one blocked artery.  He said 
that he was prescribed medication to treat his blood 
pressure.

Service connection for hypertension was denied by way of a 
rating decision dated in May 1982.

The veteran submitted a VA Form 10-0048, Former POW Medical 
History in August 1989 and in December 1989.  The veteran 
reported treatment for arteriosclerosis and hypertension.  He 
did not indicate having experienced any swelling in his lower 
extremities.

The veteran submitted his original claim for service 
connection for ischemic heart disease in April 1998.  VA 
records for the period from May 1998 to October 1998 were 
associated with the claims file.  The records contain 
numerous diagnoses of coronary artery disease and 
hypertension.  The records also list a number of cardiac-
related medications prescribed for the veteran.  

The veteran's claim was denied in March 1999.  The RO 
determined that there was no evidence of ischemic heart 
disease in service.  The RO also determined that the evidence 
of record did not support a grant of service connection on a 
presumptive basis.  Specifically, it was noted that the 
veteran said that he did not experience swelling in his lower 
extremities during captivity.

The veteran submitted his current claim in January 2003.  
Records from his private physician, S. T. Randag, M.D., were 
received in May 2003.  Dr. Randag noted that he saw the 
veteran for the first time in May 2002, and the veteran had 
been seen previously by a Dr. Rohrs.  Dr. Randag provided 
diagnoses of arteriosclerotic heart disease and hypertension 
on a number of occasions.  He also prescribed a number of 
medications to treat the veteran's cardiac-related symptoms.  
Included in the records was a list of major diagnoses and 
problems that included a diagnosis of arteriosclerotic heart 
disease with ischemia and occluded left anterior descending 
artery from Dr. Rohrs in August 1978.

Treatment records from St. John's Hospital, for the period 
from November 1997 to June 2002, were associated with the 
claims file in August 2003.  The records reflect ongoing 
treatment for and diagnosis of arteriosclerotic heart 
disease.  The veteran was also noted to have an old 
myocardial infarction on records dated in November 1997.  

The veteran's current claim was originally denied in June 
2003 and then again in September 2003.  The RO determined 
that no new and material evidence had been received to reopen 
the veteran's claim.  The evidence did not show any nexus 
between the veteran's current diagnosis of heart disease and 
his military service.  Further, the evidence did not show 
that the veteran had localized edema during captivity.

The veteran's case was certified on appeal to the Board in 
March 2004.  

II.  Analysis

At the outset, the Board notes that the veteran was 
previously denied service connection for ischemic heart 
disease in March 1999.  The veteran failed to perfect an 
appeal and the decision became final.  See 38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 20.302(b), 20.1103 
(2003).  

The basis for the denial was that there was no evidence of 
ischemic heart disease in service.  Further, the veteran did 
not report any swelling of the lower extremities while in 
captivity.  Thus service connection was also denied on a 
presumptive basis.  See 38 C.F.R. § 3.309(c), and pertinent 
Note (service incurrence may be presumed for ischemic heart 
disease in a former prisoner of war who had experienced 
localized edema during captivity).

Generally, once an issue is the subject of a prior final 
decision, service connection may be considered on the merits 
only if new and material evidence has been received since the 
time of the prior adjudication.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2004); Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The veteran attempted to reopen his claim in January 2003.  
The RO determined that no new and material evidence had been 
received and did not reopen the veteran's claim.  

The Board notes that changes were made to the regulations 
pertaining to presumptions of service connection for diseases 
associated with service involving detention or internment as 
a POW.  The changes were made in October 2004, after the case 
was certified on appeal.  See 69 Fed. Reg. 60,083-60,090 
(Oct. 7, 2004).  The rules were established as an interim 
final rule effective as of October 7, 2004.

In particular, the changes addressed the evidence of the 
association between POW experience and heart disease.  The VA 
Secretary had determined that a presumption of service 
connection was warranted for atherosclerotic heart disease 
and hypertensive vascular disease among former POWS.  69 Fed. 
Reg. 60,087 (to be codified at 38 C.F.R. § 3.309(c)).  It was 
further established that, for purposes of this presumption, 
VA would include all cardiovascular diseases that were 
consistent, in terms of biologic plausibility, with the 
findings in the relevant studies in that the diseases are 
potentially capable of being caused by the circumstances or 
hardships of POW service.  The comments on the regulatory 
change noted that atherosclerotic heart disease was a term 
used to refer to a heart disease involving progressive 
narrowing and hardening of the arteries over time and 
encompassed ischemic heart disease, coronary artery disease, 
and other diseases that may be described by a more specific 
diagnosis.  Id.  Finally, the Note at the end of the existing 
38 C.F.R. § 3.309(c), referring to the requirement of 
evidence of localized edema during captivity, was removed.  
The presence of edema is no longer required in order to 
establish service connection for ischemic heart disease as a 
presumptive disease.  See 69 Fed. Reg. 60,088.  

When a provision of law or regulation creates a new basis of 
entitlement to benefits, as through liberalization of the 
requirement for entitlement to a benefit, an applicant's 
claim of entitlement under such law or regulation is a claim 
separate and distinct from a claim previously and finally 
denied prior to the liberalizing law or regulation.  See 
Spencer v. Brown, 4 Vet. App. 283, 289 (1993); aff'd 17 F.3d 
368 (Fed. Cir. 1994).  In this case, the requirement of 
evidence of edema during captivity has been eliminated as an 
element to establish presumptive service connection for 
ischemic heart disease.  This change eliminates a prior basis 
for denial of the veteran's claim.  As such, the veteran's 
claim of entitlement to service connection for ischemic heart 
disease, on a presumptive basis, as a former POW will be 
considered on a de novo basis. 

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) (2004) are applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

Service connection may also be established on the basis of 
38 C.F.R. §3.303(b) if a condition is noted during service or 
during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates a present disability to symptomatology 
that has continued since service or the applicable 
presumptive period.  Savage v. Gober, 10 Vet. App. 488 
(1997).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition, as noted above, former POWs may be granted 
service connection for certain diseases on a presumptive 
basis.  For VA purposes, the prior regulations were such that 
if a veteran was:  (1) a former POW and; (2) as such was 
interned or detained for not less than 30 days, certain 
diseases shall be service connected if manifest to a degree 
of 10 percent or more at any time after discharge or release 
from active military, naval, or air service even though there 
is no record of such disease during service.  These diseases 
are avitaminosis; beriberi (including beriberi heart 
disease); chronic dysentery; helminthiasis; malnutrition 
(including optic atrophy associated with malnutrition); 
pellagra; any other nutritional deficiency; psychosis; any of 
the anxiety states; dysthymic disorder (or depressive 
neurosis); organic residual of frostbite (if it is determined 
that the veteran was interned in climatic conditions 
consistent with the occurrence of frostbite); post-traumatic 
osteoarthritis; irritable bowel syndrome; peptic ulcer 
disease; and peripheral neuropathy except where directly 
related to infectious causes.  Note (For purposes of this 
section, the term beriberi heart disease includes ischemic 
heart disease in a former prisoner of war who had experienced 
localized edema during captivity).  See 38 C.F.R. §§ 3.307, 
3.309(c) (2004).

Under the revised regulations, as already noted, 
atherosclerotic heart disease or hypertensive vascular 
disease (including hypertensive heart disease) and their 
complications (including myocardial infarction, congestive 
heart failure, arrhythmia); stroke and its complications may 
be presumed to have been incurred in service for former POWs, 
if manifest to a compensable degree.  69 Fed. Reg. 60,090 (to 
be codified at 38 C.F.R. § 3.309(c)).

The rebuttable presumption provisions referred to above are 
found at 38 C.F.R. § 3.307(d).  The Board has reviewed the 
provisions and does not find any basis in the evidence of 
record to rebut the application of the presumptive service 
connection contemplated under 69 Fed. Reg. 60,090.

In this case the veteran has been diagnosed with heart 
disease sometimes referred to as arteriosclerotic heart 
disease, ischemic heart disease, or coronary artery disease.  
He was diagnosed with a blocked artery in 1978.  He has a 
diagnosis of an old myocardial infarction.  He has received 
continuous treatment for his heart disease and hypertension 
since 1978.  

The criteria pertaining to evaluating arteriosclerotic heart 
disease is found at 38 C.F.R. § 4.104 (2004), under 
Diagnostic Code 7005.  Under Diagnostic Code 7005, a 10 
percent rating is warranted where there is a workload of 
greater than 7 metabolic equivalents (METS) but not greater 
than 10 METS results in dyspnea, fatigue, angina, dizziness, 
or syncope, or; continuous medication required.  

The veteran's heart disease has not been evaluated using the 
METS system such that a determination can be made as to the 
level of disability.  However, the evidence of record is very 
clear that his heart disease has required continuous use of 
medication for treatment.  Accordingly, the veteran satisfies 
the criteria for heart disease manifest to a level of 10 
percent at any time after his discharge from service.

The veteran was a POW from July 1944 to May 1945.  The 
veteran has heart disease that is listed as one of the 
presumptive diseases for service connection for former POWs.  
His heart disease is manifest to at least the 10 percent 
level according to rating criteria for Diagnostic Code 7005, 
38 C.F.R. § 4.104 (2004), and there is no evidence of record 
to rebut the presumption.  Accordingly, the veteran is 
entitled to service connection for ischemic heart disease.  


ORDER

Service connection for ischemic heart disease is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



